DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2015-07-15.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means to reduce magnetic fields from secondary sources”  in claim 18 line 51.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102 as being anticipated by Falay (U.S. Publication 20120088674).
Regarding claims 1, 6, Falay discloses a magnetic flux pickup for an electronic device for sensing magnetic fields (as shown in fig. 1 (indent 1) (as explained in [0053] a superconducting conductor loop as the pick-up coil 1, a low-ohm resistor 2 as the load region, and a superconducting coil 3 as the input coupling coil)), the magnetic flux pickup comprising: 
a magnetic flux pickup loop (as shown in fig. 1 (indent 2)) having a pickup loop center axis (as shown in fig. 1 (indent 2a)), the magnetic flux pickup loop including a first pickup end (as shown in fig. 1 (indent 3)), a second pickup end (as shown in fig. 1 (indent 4)), and an open loop (as shown in fig. 1 (indent 5)), said open loop extending between the first pickup end and the second pickup end and circumscribing at least 350 degrees about the pickup loop center axis (as shown in fig. 1 (indent 6)), the magnetic flux pickup loop made of a first superconducting material (as explained in [0029] a superconducting loop), the open loop 
an input coil (as shown in fig. 1 (indent 7)) having an input coil center axis (as shown in fig. 1 (indent 8)), the input coil including a first coil terminal end (as shown in fig. 1 (indent 9)) and a second coil terminal end (as shown in fig. 1 (indent 10)), and a coil of at least one loop (as shown in fig. 1 (indent 7)), said coil extending between the first coil terminal end and the second coil terminal end and circumscribing at least 350 degrees about the input coil center axis (as shown in fig. 1 (indent 7 w.r.t 9-10)), the input coil made of a superconducting tape (as explained in [0006, 0029] use of tape shaped input coil) having a tape width and tape thickness, said tape thickness of the superconducting tape being less than 0.050 millimeter (as explained in [0017] in which the input coupling coil has a diameter of 3 mm or less, also [0011] the conductor loop and/or the magnetic field source can be designed, in particular, as planar structures of thin films having a layer thickness of approximately 1 .mu.m or less), the input coil characterized by a coil diameter defined as an average diametrical distance between opposing sides of the coil (as shown in fig. 1 (indent 7 w.r.t 9-10)), the first terminal coil end electrically coupled to the first pickup end of the magnetic flux pickup loop (as shown in fig. 1 (indent 3 and 9)), the second coil terminal end electrically coupled to the second pickup end of the magnetic flux pickup loop (as shown in fig. 1 (indent 4 and 10)).

    PNG
    media_image1.png
    481
    677
    media_image1.png
    Greyscale

Regarding claim 2, Falay further discloses wherein the coil diameter of the input coil is less than 5 millimeters (as explained in [0017] in which the input coupling coil has a diameter of 3 mm or less).  

Regarding claim 3, Falay further discloses wherein the tape width of the superconducting tape is at least 0.5 millimeter  (as explained in [0011] the conductor loop and/or the magnetic field source can be designed, in particular, as planar structures of thin films having a layer thickness of approximately 1 .mu.m or less).
Regarding claim 7, Falay further discloses a pair of extension arms made of a second superconducting material (as explained in [0032] different temperature based materials), said 
Regarding claim 8, Falay further discloses wherein each of the pair of extension arms are at least 10 times longer than the coil diameter of the input coil (as shown in fig. 1 (indent 9, 10) w.r.t coil diameter as explained in [0017] in which the input coupling coil has a diameter of 3 mm or less).
Regarding claim 9, Falay further discloses wherein the magnetic flux pickup loop and the input coil are made of a high temperature superconducting material (as explained in [0011] the base material of the conductor loop and/or the material of the magnetic field source is a high-temperature superconductor).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Falay (U.S. Publication 20120088674) in view of Selvamanickam (U.S. Publication 20180151792).
Falay discloses the claimed invention above except:
Regarding claim 5, Falay does not explicitly teach wherein the loop diameter of the magnetic flux pickup loop is less than 150 millimeters.
However Selvamanickam in a relevant art teaching ultra thin superconducting films teaches wherein the loop diameter of the magnetic flux pickup loop is less than 150 millimeters (as explained in [0065] illustrates the round wire after being bent to a diameter of 3 cm, also can be seen in fig. 10b below where ultra thin superconducting films is bent in a loop)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the modifiable superconducting films of Selvamanickam as required by in Falay to gain the advantage of easly modifiable superconducting films to smaller diameter loops without effecting its oprating quality [Selvamanickam [0065]]. 



    PNG
    media_image2.png
    195
    253
    media_image2.png
    Greyscale


Allowable Subject Matter

7.	Claims 10-20 are allowed
Reason for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “An electronic device for sensing magnetic fields, the electronic device comprising: a first electronic device terminal; a second electronic device terminal; a first Superconducting Quantum Interference Device (SQUID) including a first superconducting trace extending between two first opposing ends, a second superconducting trace extending between two second opposing ends, and a first pair of Josephson Junctions electrically coupled in parallel between each of the first superconducting trace and the second superconducting trace at the first opposing ends and second opposing ends of the first superconducting trace and the second superconducting trace, respectively, the first SQUID electrically coupled in series between the first terminal via the first superconducting trace, and the second terminal via the second superconducting trace; a SQUID coupling loop made of a first superconducting material shaped into a closed loop about a coupling center axis, the SQUID coupling loop characterized by a coupling loop diameter defined as an average diametrical distance between opposing sides of the closed loop, the SQUID coupling loop integrated with the second superconducting trace such that the second superconducting trace forms a first segment of the superconducting loop, the SQUID coupling loop electrically coupled in series between the first terminal via the second superconducting trace and the second term ina[; a magnetic flux pickup including a magnetic flux pickup loop having a pickup loop center axis, the magnetic flux pickup loop including a first pickup end, a second pickup end, and an open loop, said open loop extending between the first pickup end and the second pickup end and circumscribing at least 350 degrees about the pickup loop 
Claims 11-17 and 19-20 are in condition for allowance, based on their dependencies.

Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uhl (U.S. Patent 5283523) discloses Squid measurement apparatus with a flux transformer having shielding with a discontinuity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858